Wells, C.J., concurring: I respectfully concur in this Court’s decision to exercise jurisdiction in the instant case to decide whether a tax liability has been discharged in bankruptcy. I write to note, however, that our Opinion does not necessarily preclude taxpayers from seeking review in an appropriate bankruptcy court after they have petitioned this Court. Although the issue to be decided in the instant case is relatively straightforward, it is possible that taxpayers will present this Court with more difficult questions that may be better suited for consideration by a bankruptcy court. Under such circumstances, this Court may defer to a bankruptcy court to decide the matter. Such deference would not be premised upon any concerns that we lack jurisdictional capacity to consider the issue. Rather, it would be based upon considerations of comity and judicial efficiency, combined with our recognition that this Court does not deal with bankruptcy matters with the expertise that a bankruptcy court possesses. See Kluger v. Commissioner, 83 T.C. 309, 320 (1984). Gerber, Beghe, and Foley, JJ., agree with this concurring opinion.